DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 4, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 19 of copending Application No. 15/630990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially the same, the only difference being the reference application claiming for “an abrasion pad” rather than “one or more abrasion pads” in the current application and the more specific recitation of protrusions and grooves in the reference application rather than the broader “coupling components” of the current application. The claims of this application are fully encompassed by the claims in the reference application. Claims 1 and 21 of the instant application correspond to claims 1 and 3 of the reference application, claim 2 corresponds to claim 2, claim 4 to claim 4 and claim 19 to claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-9, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, each of these claims recites “the one or more abrasion pads and” and the associated shaft “each comprise openings configured to accept a protrusion” in the last section of the claims. The phrase “each comprise openings” makes it unclear if the pad and shaft must each include a single opening or multiple openings. For the purposes of this examination, this will be interpreted as “each comprise an opening,” necessitating a single opening in each pad and the shaft, as this appears to be the broadest reasonable interpretation of the claim. 
Claims 2, 4-6, 8-9 and 20-21 are rejected due to their dependency upon rejected claims 1 and 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shewey (US 2009/0318059, previously cited) in view of Hong (US 4468894, previously cited) and Rabkin et al (US 2922261).
Regarding claim 1, Shewey teaches a system, comprising: an abrasion assembly, comprising: an abrasion pad (22) configured to clean a faying surface of each of a plurality of nutplates (functional language, system would be capable of cleaning such workpiece surfaces); and a first shaft (fig 9; at the center of 40) attached to the abrasion pad and configured to rotate the abrasion pad during cleaning of the nutplates ([0059]), wherein cleaning the nutplates comprises abrading each of the faying surfaces with the abrasion pad ([0075]); a base (12) configured to attach to a pressure applicator; and the pressure applicator (84), the pressure applicator configured to: attach to and detach from the base (fig 1; [0069]); hold the plurality of nutplates at least partially within the pressure applicator (fig 29; [0061]) such that the faying surface of each nutplate contacts the abrasion pad during the cleaning of the nutplates; and apply pressure to the plurality of nutplates such that the nutplates contact the abrasion pad during the cleaning of the nutplates ([0075], [0005]); wherein the abrasion pad protrudes through a surface of the base (as shown in fig 4); and wherein the abrasion assembly is configured to rotate the abrasion pad within at least one of the base and the pressure applicator during the cleaning of the nutplates (fig 1). Shewey does not teach a first coupling component or a second coupling component. Hong teaches an abrasive system comprising a base (6) comprising a first coupling component (8a), the base configured to attach to a pressure applicator (15) comprising a second coupling component (19) configured to at least partially surround the first coupling component of the base (fig 1; completely covers or surrounds the first coupling component), the pressure applicator configured to attach to and detach from the base via the second coupling component (shown in figs 1 and 2); wherein an abrasion pad protrudes through a surface of the first coupling component of the base (see abrasive 1 
Regarding claim 2, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the pressure applicator comprises one or more openings (fig 8; in element 84) configured to accept a protrusion attached each of one or more of the nutplates during the cleaning of the nutplates (the holes in element 84 are capable of providing this function). 
Regarding claim 4, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the abrasion pad is detachable from the first shaft ([0059]). 
Regarding claim 5, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches a nutplate holder (fig 15B; elements 88), attached to the coupling component and configured to hold at least two of the plurality of nutplates such that the faying surface of each of the at least two nutplates is capable of contacting the abrasion pad during the cleaning of the nutplates ([0070]). 
Regarding claim 6, Shewey, as modified, teaches all the elements of claim 5 as described above. Shewey further teaches the pressure applicator further comprises a handle (fig 8, element 82) configured to apply pressure to the nutplate holder during the cleaning of the nutplate (the handle is capable of being used in this way).
Regarding claim 19, Shewey teaches a system, comprising: comprising: one or more abrasion pads (22) configured to clean a faying surface of each of a plurality of nutplates (functional language, system would be capable of cleaning such workpiece surfaces); a base (12) configured to: attach to a pressure applicator (84); and hold the one or more abrasion pads within at least one of the base and the pressure applicator during the cleaning of the nutplates, wherein cleaning the nutplates comprises abrading each of the faying surfaces with at least one of the one or more abrasion pads  ([0075], [0005]); and the pressure applicator (84), the pressure applicator configured to: attach to and detach from the base (fig 1; [0069]); hold the plurality of nutplates at least partially within the pressure applicator (fig 29; [0061]) such that the faying surface of each nutplate contacts at least one of the one or more abrasion pads during the cleaning of the nutplates ([0075], [0005]); and apply pressure to the plurality of nutplates such that each of the plurality of nutplates contact at least one of the one or more abrasion pads during the cleaning of the nutplates; wherein the abrasion pad protrudes 
Regarding claim 20, Shewey, as modified, teaches all the elements of claim 19 as described above. Shewey further teaches a nutplate holder (fig 15B; elements 88), attached to the second coupling component (when modified by Hong) and configured to hold at least two of the plurality of nutplates such that the faying surface of each of the at least two nutplates is capable of contacting the abrasion pad during the cleaning of the nutplates ([0070]).
Regarding claim 21, Shewey, as modified, teaches all the elements of claim 1 as described above. Hong further teaches the first coupling component comprises one or more protrusions (19) configured to reduce movement between the abrasion assembly and the pressure applicator (the protrusions prevent rotational movement).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shewey and Hong as applied to claim 1 above, and further in view of Yanagida et al (US 4327466, previously cited).
Regarding claims 8 and 9, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey does not teach one or more second shafts with abrasion pads or gears configured to transfer rotational motion from the first shaft to the second shafts. Yanagida teaches an abrasion system including a first shaft (131) and one or more second shafts (132-134) wherein each of the one or more second shafts is attached to at least one of the one or more abrasion pads (col 9, lines 25-27), and configured to rotate the at least one of the one or more abrasion pads during the cleaning of the workpieces, wherein the abrasion assembly further comprises one or more gears (136-138) configured to transfer rotational motion from .
Response to Arguments
Applicant's arguments filed 28 Sep 2020 have been fully considered but they are not persuasive. Applicant argues that Shewey and Hong do not teach the claimed openings in the pad and shaft. While Shewey arguably teaches an opening in the pad (see previous rejection of claim 3), the newly cited Rabkin reference clearly discloses the new limitation of an opening in the pad and in the shaft configured to accept a protrusion as detailed in the rejection above. Therefore, the prior art renders the claims obvious, contrary to applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723